Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 12/07/2021 has been considered by the Examiner and made of record in the application file.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Charles S. Rauch (Reg. No. 67,072) on January 12, 2022.
The application has been amended as follows:
IN THE CLAIMS
Claims 4, 12, 21 and 29 are amended as presented below:
1-3. (Cancelled)
4. (Currently Amended) A method for transmitting data, comprising:
receiving, by a terminal device, radio resource control (RRC) signaling transmitted by a network device, wherein the RRC signaling comprises information on at least one uplink bandwidth part (BWP) and at least one downlink BWP;


5-11. (Cancelled)
12. (Currently Amended) A method for transmitting data, comprising:
transmitting, by a network device, radio resource control (RRC) signaling to a terminal device, wherein the RRC signaling comprises information on at least one uplink bandwidth part (BWP) and at least one downlink BWP:
wherein the RRC signaling indicates a correspondence between one uplink BWP and one downlink BWP, wherein when receiving the radio resource control RRC signaling transmitted by the network device, the correspondence indicated by the RRC signaling is simultaneously activating the at least one uplink BWP and the at least one downlink BWP.
13-20. (Cancelled)
21. (Currently Amended) A terminal device, comprising:
 a memory storing instructions and a processor, the processor is configured to execute the instructions stored in the memory, and causes the terminal device to perform the method according to claim 4.
22-28. (Cancelled).
29. (Previously Presented) A network device, comprising: 

30-37. (Cancelled).
Reasons for Allowance
Claims 1-3, 5-11, 13-20, 22-28 and 30-37 are canceled.
Claims 4, 12, 21 and 29 are allowed (renumbered as claims 1-4).
The following is an examiner’s statement of reasons for allowance:
 Claims 4, 12, 21 and 29 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 4-5) filed on 12/28/2021. 
	Regarding claim 4, In addition to Applicant’s amendments filed on 12/28/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the RRC signaling indicates a correspondence between one uplink BWP and one downlink BWP, wherein when receiving the radio resource control RRC signaling transmitted by the network device, the correspondence indicated by the RRC signaling is simultaneously activating the at least one uplink BWP and the at least one downlink BWP.”, in conjunction with other claim elements as recited in claim 4.
	Regarding claim 12, In addition to Applicant’s amendments filed on 12/28/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the RRC signaling indicates a correspondence between one uplink BWP and one downlink BWP, wherein when receiving the radio resource control RRC signaling transmitted by the network device, the correspondence indicated by the RRC signaling is simultaneously activating the at least one uplink BWP and the at least one downlink BWP.”, in conjunction with other claim elements as recited in claim 12.
	Regarding claim 21, In addition to Applicant’s amendments filed on 12/28/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the RRC signaling indicates a correspondence between one uplink BWP and one downlink BWP, wherein when receiving the radio resource control RRC signaling transmitted by the network device, the correspondence indicated by the RRC signaling is simultaneously activating the at least one uplink BWP and the at least one downlink BWP.”, in conjunction with other claim elements as recited in claim 21.
	Regarding claim 29, In addition to Applicant’s amendments filed on 12/28/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the RRC signaling indicates a correspondence between one uplink BWP and one downlink BWP, wherein when receiving the radio resource control RRC signaling transmitted by the network device, the correspondence indicated by the RRC signaling is simultaneously activating the at least one uplink BWP and the at least one downlink BWP.”, in conjunction with other claim elements as recited in claim 29.	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645